                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DEBRA VOLLE,
                                                                                      Case No. 19-cv-00545-PJH
                                  8                   Plaintiff,

                                  9             v.                                    JUDGMENT
                                  10     SHERWIN PETROLEUM, INC.,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The issues having been duly heard and the court having granted plaintiff’s motion

                                  15   for default judgment,

                                  16         it is Ordered and Adjudged

                                  17         that judgment is hereby entered in favor of plaintiff and against defendant.

                                  18         The court ORDERS judgment for plaintiff in the amount of $13,867, payable by

                                  19   defendant within 90 days, unless the parties stipulate to another deadline.

                                  20         IT IS SO ORDERED.

                                  21   Dated: January 16, 2020

                                  22                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  23                                               United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
